
	
		II
		110th CONGRESS
		2d Session
		S. 3305
		IN THE SENATE OF THE UNITED STATES
		
			July 22, 2008
			Mr. Chambliss (for
			 himself and Mr. Isakson) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To authorize the Secretary of the Army to establish,
		  modify, charge, and collect recreation fees with respect to land and water
		  administered by the Corps of Engineers.
	
	
		1.Short titleThis Act may be cited as the
			 Conserving Our Recreation and Park
			 Services Act of 2008 or the CORPS Act of 2008.
		2.Authority of Secretary
			 of the Army
			(a)In
			 generalBeginning on October
			 1, 2008, the Secretary of the Army may establish, modify, charge, and collect
			 recreation fees with respect to any land or water administered by the Corps of
			 Engineers in the same manner, and subject to the same terms and conditions, as
			 the Secretary of the Interior may establish, modify, charge, and collect
			 recreation fees with respect to Federal recreation land and water managed by
			 the Bureau of Reclamation pursuant to the Federal Lands Recreation Enhancement
			 Act (16 U.S.C. 6801 et seq.).
			(b)Use of special
			 account for deposit and expenditure of feesThe Secretary of the Treasury shall
			 establish a special account in the Treasury of the United States for the Corps
			 of Engineers, which shall be used for the same purpose, and subject to the same
			 terms and conditions, as each special account established in the Treasury of
			 the United States for each Federal land management agency under section 807(a)
			 of the Federal Lands Recreation Enhancement Act (16 U.S.C. 6806(a)).
			
